Citation Nr: 0433020	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's sons




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1950 to January 1971.  The appellant is the surviving spouse 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the appellant's claim 
for service connection for the veteran's cause of death.  

In April 2003, a hearing was held before the undersigned 
acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of that hearing is of record.

In April 2004, the Board requested a medical opinion 
regarding the issue on appeal.  In May 2004, an opinion was 
received as to the relationship, if any, of the veteran's 
death from coronary artery disease and any service-connected 
conditions.  The veteran's representative was provided a copy 
of this opinion and submitted additional argument in October 
2004.  See 38 C.F.R. § 20.903.  The Board proceeds with its 
review of the appeal.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's appeal. 

2.  The veteran died in July 1999, at the age of 67.  The 
immediate cause of death was arteriosclerotic cardiovascular 
disease due to or as a consequence of adrenal insufficiency.

3.  The veteran was service-connected for a lumbosacral 
strain, rated as noncompensably disabling.

4.  There is no competent medical evidence of 
arteriosclerotic cardiovascular disease during the veteran's 
active military service or during the first post service 
year.

5.  There is no medical opinion linking the veteran's fatal 
arteriosclerotic cardiovascular disease with his service-
connected disability or his active military service.

6.  The fatal arteriosclerotic cardiovascular disease was not 
the result of disease or injury during the veteran's active 
military service.

7.  The service-connected lumbosacral strain did not make the 
veteran less able to resist the fatal arteriosclerotic 
cardiovascular disease and did not in any way hasten his 
death.




CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on July [redacted], 1999, at the age of 67.  The 
cause of death as listed on the death certificate was 
arteriosclerotic cardiovascular disease due to or as a 
consequence of adrenal insufficiency.  No other significant 
conditions were listed on the death certificate as 
contributing to death but not resulting in the underlying 
cause.  At his death, he was service connected for a 
lumbosacral strain, rated noncompensably disabling.  There is 
no indication that an autopsy was performed or that he died 
in a hospital.

The veteran's discharge papers show that he received the 
Combat Infantryman Badge, and that he received shrapnel in 
the neck in July 1951.  His military occupational specialty 
was Armor Crewman.

The service medical records have been obtained, and appear to 
be complete.  The veteran was treated for complaints of 
headaches and nervousness throughout service, a shell 
fragment wound to the neck in Korea in 1951, and left side 
paresthesia in March and September 1964, as well as March and 
October 1966.  He was treated for possible vascular 
insufficiency in February, March and May 1964, and again in 
July 1970.  An electroencephalogram (EEG) in May 1965, and an 
electrocardiogram (EKG) in January 1966 were noted as normal.  
Chest pain was noted in March 1969.  He was diagnosed with 
intermittent left hemiplegia and paresthesias of the left 
extremity, R/O cerebrovascular etiology, in August 1970.  

In October 1970, the veteran was hospitalized for observation 
and evaluation of his left sided episodic numbness, and 
possible cerebrovascular disease.  The veteran's history, 
including his episodes of numbness were reviewed.  He was 
examined, and an EKG and an EEG were conducted and noted as 
normal.  The neurology service was consulted and had no 
explanation for his episodes of periodic paralysis.  The 
final diagnosis noted that no pathology was found, and there 
was no obvious explanation for his episodes of temporary 
paralysis and numbness of the left side of the body.  

On examination at separation in December 1970, evaluation of 
the heart and vascular system were noted as normal.  

In April 1971, the veteran established service connected for 
lumbosacral strain.  Service connection was denied for 
numbness and an episode of paralysis of the left side.  VA 
neurological examination found nothing remarkable and the 
examiner stated that he did not know the reason for the 
veteran's episodes of left-sided paralysis.  VA examination 
noted no cardiovascular abnormalities.  

In 1982, the veteran was diagnosed with mitral valve 
prolapse.  In August 1994, he underwent a cardiac 
catheterization.  Coronary artery disease was diagnosed.  In 
July 1997, the veteran was hospitalized for chest pains.  The 
report of his hospitalization noted several risk factors for 
coronary artery disease including smoking, elevated 
cholesterol, hypertension, and a family history of coronary 
artery disease.  He was treated in February 1998 for 
residuals of a stroke immediately following treatment for a 
GI bleed.  He was evaluated in February 1999 for complaints 
of pain, the result of a shrapnel injury in service.  CT scan 
disclosed three small shrapnel fragments in the soft tissues 
of the right neck injury as a result of shrapnel.  The 
veteran died in July 1999.

In a February 2002 statement, the appellant argued that the 
shrapnel wounds sustained by her husband caused headaches, 
nervousness, back problems, and the chest pain that 
eventually led to his death.  In a November 2002 personal 
hearing, the appellant reported that following the veteran's 
retirement, he continued to be followed by private physicians 
for complaints of left-sided numbness and paralysis; however, 
no cause was ever identified.  She added that she had been 
unable to obtain copies of these records.  

In an April 2003 personal hearing, the appellant testified 
that she believed the veteran's death resulted from his 
service-connected lumbosacral strain or another event in 
service.  She testified that she believed stress from service 
caused him to become chronically agitated and angry and thus 
contributed to his death.  She referred to a Dr. Okimoto who 
she claimed diagnosed and treated her husband for an 
unspecified heart disorder shortly after service, but stated 
that her attempts to obtain these records were not 
successful.  

In April 2004, the Board requested a medical opinion 
regarding the relationship, if any, of the veteran's death 
from coronary artery disease and any service-connected 
conditions.  In May 2004, a VA physician, identified as a 
Chief of a VA Cardiology Section, reviewed the veteran's 
complete medical records and wrote the following:

It is my opinion that this man had no 
evidence of heart disease during the time 
of his military service nor at the time 
of a subsequent evaluation at a VA 
hospital several months later.  It was 
not until 1982 that any cardiac pathology 
was noted, and that was mitral valve 
prolapse.  That condition is an inherited 
disorder, but there was no evidence that 
it caused him any difficulties.  It is 
certainly not related to the development 
of coronary artery disease.  He finally 
had moderate coronary disease 
demonstrated by cardiac catheterization 
in 1994.  Therefore, there was an 
interval of 24 years between his 
discharge from the military and the 
latter diagnosis.  

As far as the patient's clearly 
documented stress being responsible for 
his coronary disease . . . this man had 
at least five other powerful and well-
known risk factors for coronary disease 
which were far more likely to be 
responsible for his disease. . . .  In 
summary, this patient had no evidence of 
coronary disease until the events of 
1994.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
appellant was notified of the information and evidence 
necessary to substantiate her claim for service connection 
for the cause of the veteran's death in the February 2001 
rating decision, a March 2001 letter, the July 2002 statement 
of the case (SOC), and a November 2002 supplemental statement 
of the case (SSOC).

Second, VA must inform the claimant of which information and 
evidence he or she is to provide to VA and which information 
and evidence VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the July 
2002 SOC and the November 2002 SSOC, VA informed the claimant 
that VA must make reasonable efforts to assist in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the claimant that as 
long as she provided enough information about these records, 
VA would assist in obtaining them, but noted that she had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on her claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The Board notes that in 
numerous communications with the VA, and in hearings, the 
claimant was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in her possession, 
obtained by her, or obtained by VA.  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the VCAA requires that VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  
The RO has obtained the service medical records for the 
veteran's service and these appear to be complete.  The RO 
has obtained all records of the veteran's postservice 
treatment, except those which the claimant has identified are 
unobtainable.  She was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, which was held in November 2002, and 
before an acting Veterans Law Judge, which was held at the RO 
in April 2003.  VA obtained an expert medical opinion.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the claim for service connection for 
the cause of the veteran's death was received in May 2000, 
and initially decided by the RO in February 2001.  Only after 
this initial rating action was promulgated did VA comply with 
the provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the appellant 
was provided full VCAA compliance as noted above, and her 
claim was readjudicated by the RO most recently in November 
2002.  The Board therefore concludes that the failure to 
provide a pre-initial adjudication notification letter 
constitutes harmless error.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for the cause of the 
veteran's death.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Certain diseases, such as cardiovascular disease, may be 
presumed incurred in service if present to a compensable 
degree within the first postservice year.  38 C.F.R. § 3.307, 
3.309(a).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2003).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2003).

In this case, the veteran died of arteriosclerotic 
cardiovascular disease due to or as a consequence of adrenal 
insufficiency.  The medical records do not show any diagnosis 
of arteriosclerotic cardiovascular disease during service or 
in the first postservice year.  The expert medical opinion 
obtained in May 2004 observed that it was not until 1982 that 
any cardiac pathology was noted, and this was considered an 
inherited disorder and not related to the development of 
coronary artery disease which was not demonstrated until 
1994.  This is over two decades following service and is too 
remote to be causally linked.  While conceding that the 
veteran had stress, the medical expert noted that other risk 
factors were present which were far more likely to be 
responsible for his disease.  The Board notes that there is 
no medical evidence which contradicts the above opinion.  
Further, there is no medical evidence showing that the 
veteran's service-connected lumbosacral strain in any way 
contributed to or hastened the veteran's death.  

The Board has considered the appellant's statements regarding 
the etiology of the veteran's arteriosclerotic cardiovascular 
disease; however, this is not competent evidence to show that 
the cause of the veteran's death was service-connected.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not show that the appellant, or her sons, 
possess the requisite medical training to comment on the 
etiology of the veteran's fatal arteriosclerotic 
cardiovascular disease.

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



